Citation Nr: 1048109	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to an increased evaluation in excess of 40 percent 
for peptic ulcer disease status post two vagotomies and one 
gastrectomy, Billroth II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to November 
1963.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from August 2006 and February 2007 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Sioux Falls, South Dakota (RO).


FINDING OF FACT

The Veteran's peptic ulcer disease status post two vagotomies and 
one gastrectomy, Billroth II, is manifested by moderate symptoms 
to include occasional nausea, vomiting, hematemesis, post 
prandial diarrhea, abdominal cramps and bloating, sweating, 
tremulousness, anemia, and vitamin B12 deficiency.  No severe 
symptoms such as hypoglycemic symptoms or weight loss with 
malnutrition and anemia were shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for peptic 
ulcer disease, status post two vagotomies and one gastrectomy, 
Billroth II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7308 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2006 letter advised the Veteran of the necessary 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Specifically, the RO's June 2006 letter 
informed the Veteran of what evidence was required to 
substantiate his claim for increased disability rating and of his 
and VA's respective duties for obtaining evidence.  The Veteran 
was also asked to submit evidence or information in his 
possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 3d 
1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple medical examinations to determine the severity of his 
peptic ulcer disease.  38 C.F.R § 3.159(c)(4).  The Board finds 
that the VA examinations obtained in this case are more than 
adequate and they provide sufficient detail to determine the 
severity of the Veteran's service-connected gastrointestinal 
disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
These examinations were based upon a physical examination of the 
Veteran, a review of his claims file, and with consideration of 
the Veteran's 


statements.  While the Board realizes that the last VA 
examination was conducted in February 2007, over 3 years ago, the 
Veteran does not assert that the severity of his gastrointestinal 
disability has increased since that time.  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); VAOPGCPREC 11-95 (1995).  The Veteran has neither 
advanced an argument that the February 2007 examination was 
deficient in any respect, nor that he was prejudiced thereby.  
Barr, 21 Vet. App. at 312.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this issue, the 
Board finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board 


may only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Service connection for the Veteran's peptic ulcer disease was 
granted by a November 1967 rating decision and a temporary total 
evaluation was assigned effective from March 30, 1967, and 
thereafter a 20 percent evaluation was assigned effective May 1, 
1967 under 38 C.F.R. § 4.114, Diagnostic Code 7308.  
Subsequently, by an April 1970 rating decision, the RO increased 
the evaluation to 40 percent effective February 1, 1970 following 
another temporary total evaluation period from December 10, 1969 
to January 31, 1970.  The RO has continued to rate the Veteran's 
peptic ulcer disease as 40 percent disabling to the present time 
under 38 C.F.R. § 4.114, Diagnostic Code 7308, with intermittent 
temporary total evaluation periods based on hospitalizations from 
February 23, 1971 to April 30, 1971, from July 28, 1974 to 
September 30, 1974, from September 2, 1976 to September 30, 1976, 
from September 27, 1983 to October 31, 1983, and from April 23, 
1985 to May 31, 1985.

In June 2006, the Veteran filed the present claim for an 
increased evaluation for his service-connected peptic ulcer 
disease.  The RO's August 2006 and February 2007 rating decisions 
continued the 40 percent evaluation for the peptic ulcer disease 
under Diagnostic Code 7308, which has been in effect since June 
1, 1985.  The Veteran filed a timely notice of disagreement April 
2007 and perfected his appeal in August 2007.

The Veteran's service-connected peptic ulcer disease status post 
two vagotomies and one gastrectomy, Billroth II, is currently 
evaluated under Diagnostic Code 7308, which contemplates 
postgastrectomy syndromes.  38 C.F.R. § 4.114, Diagnostic Code 
7308.

The evidence of record does not reflect a diagnosis of any other 
current condition as to the upper digestive system, specifically 
stricture, spasm, or diverticulum of the 


esophagus; hypertrophic or atrophic gastritis; stenosis or injury 
of the stomach; or a hiatal hernia or gastroesophageal reflux 
disease.  38 C.F.R. § 4.114, Diagnostic Codes 7203 to 7205, 7307, 
7309, 7310, 7346 (2010).  Accordingly, the diagnostic codes 
pertaining to those disabilities are not applicable in the 
instant case.  

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.114, 4.113 
(2010).  Although the evidence of record includes diagnoses of 
ulcers, ratable under Diagnostic Codes 7304 to 7306, inclusive, 
the Rating Schedule prohibits Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being 
combined with each other.  A single evaluation will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  Based on the evidence of record, 
the Board finds that the current evaluation assigned to the 
Veteran's peptic ulcer disease, status post two vagotomies and 
one gastrectomy, Billroth II, represents his predominant 
disability picture.  The evidence of record does not support an 
evaluation in excess of 40 percent under Diagnostic Codes 7304-
7306 as definite impairment of health has not been shown.  As 
such, the Board will evaluate the Veteran's peptic ulcer disease, 
status post two vagotomies and one gastrectomy, Billroth II, 
under Diagnostic Code 7308.

Diagnostic Code 7308 provides for a maximum disability rating of 
60 percent for severe symptoms; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  A 
disability rating of 40 percent is warranted for moderate 
symptoms; less frequent episodes of epigastric disorders with 
characteristic mild circulatory 


symptoms after meals but with diarrhea and weight loss.  38 
C.F.R. § 4.114, Diagnostic Code 7308.

The Board observes that the weight loss, malnutrition and anemia 
elements are conjunctive under Diagnostic Code 7308, such that 
all three elements must be met for the relative rating criteria.  
The criteria for Diagnostic Code 7308 are successive and not 
variable, as the assignment of higher ratings require that 
elements from the lower ratings are met.  For example, Diagnostic 
Code 7308 successively builds on the number of episodes of 
epigastric distress.  See Melson v. Derwinski, 1 Vet. App. 334 
(1991) (stating that use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 
(1994) (standing that only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned).

In a May 2006 VA treatment report, the Veteran denied symptoms of 
dysphagia, heartburn, hematemesis, hematochezia, and melena.  The 
assessments were anemia and a history of peptic ulcer disease.

The Veteran underwent a VA examination in July 2006.  The VA 
examiner stated that the Veteran's claims file was reviewed.  The 
Veteran related a history of a vagotomy in 1965 secondary to 
bleeding ulcers and a gastrectomy, Billroth II procedure, in 
1966.  Pernicious anemia was diagnosed in 1999, and the Veteran 
was started on oral iron supplements and vitamin B12 injections 
monthly.  The Veteran reported nausea, occurring 2 to 4 times 
every ten days, typically resulting from too much sugar intake or 
greasy foods.  He also reported vomiting 1 to 2 times per month, 
which he associated with an increased sugar intake.  He stated 
that if he vomited more than one time a day, it was bright red 
blood.  He was unable to state when he last had hematemesis.  He 
was taking Maalox and iron sulfate as needed with effective 
responses, as well as Gelusil, which he reported to be effective 
for relieving symptoms of diarrhea and abdominal cramps and 
discomfort.  He described that post prandial liquid diarrhea 
occurred within 15 to 30 minutes of eating, about 6 to 10 times a 
month.  He reported having diaphoresis, 


tremulousness, and nausea, and becoming tremulous in conjunction 
with the post prandial diarrhea.  He also reported episodic colic 
and abdominal distension for duration of two to three hours with 
the severity of a 6 on the Mankoski pain scale, occurring every 
one to three months.  He denied constipation.

On physical examination, the Veteran's weight was stable.  It was 
noted that at the recent VA appointments within the previous year 
he weighed 140 pounds and he weighed 139 pounds at the 
examination.  He exhibited no signs of anemia, icteric sclera, or 
jaundice.  His abdomen was soft, nontender, and no masses were 
palpable.  No hepatomegaly or splenomegaly was shown.  The 
examiner noted all of the laboratory findings were normal with 
the exception of the serum iron level of 44; however, since the 
low point on the reference scale was 49, it was noted to be 
essentially normal.  The diagnosis was peptic ulcer status post 
vagotomy and gastrectomy.

In February 2007, the Veteran was afforded another VA 
examination.  The Veteran gave the history of vagotomy, 
pyloroplasty, and Billroth II, secondary to bleeding ulcers.  The 
Veteran reported currently taking Maalox two tablespoons twice a 
day or using Gelusil in lieu of Maalox.  He stated that he had 
problems about 80 to 85% of the time where he has watery 
diarrhea, generally occurring about 17 to 18 times a month.  He 
reported occasional bloating, developing colicky-type pain, and 
nausea, within 15 to 20 minutes after eating, with vomiting at 
times, approximately 10 to 12 times per month.  The Veteran was 
treated with antacids and monthly vitamin B12 injections.  It was 
noted that the Veteran had four surgeries in 1966 and had no 
problems since the surgeries.  There had been no documentation of 
gastrointestinal bleedings and the Veteran's February 2005 
colonoscopy was negative with negative biopsies.  The examiner 
noted that the Veteran had anemia for the last year and a half, 
if not longer, and his Hemoglobin varied from 11.3 to 12.0, which 
was noted to be iron deficiency.  The Veteran had been started on 
iron supplements twice a day, but he reported only taking the 
iron supplements every other day.  The Veteran reported 
intolerance for certain food, to include pork, and that sugar and 
greasy food aggravated his diarrhea.  He reported the antacids 
seemed to help and that he 


used Pepto Bismol about 3 to 5 times a month to help settle 
things shown.  His stools would get black but he had no further 
problems concerning his stools.  His weight had been stable at 
140 pounds and he weighed 139.7 at the examination.  The examiner 
noted that the Veteran had gained about 9 pounds at the present 
time as he weighed 131 pounds in September 2005.

On physical examination, incision scars were noted in the 
abdomen, but no induration or weakness found, and they were not 
fixed to the underlying tissues.  His bowel sounds were present 
in all four quadrants and no mid epigastric tenderness was noted 
or costovertebral angle tenderness.  The assessments were peptic 
ulcer disease; surgery with vagotomy, pyloroplasty, and Billroth 
II, with secondary complications of dumping syndrome secondary to 
the surgery; B12 deficiency secondary to the surgery, noted to be 
a known complication with the Billroth II; chronic anemia, 
secondary to the Veteran not taking all of his medications as 
directed; and a negative colonscopy.  The examiner stated that 
the Veteran had been retired for the past two years, therefore, 
there were no effects on his current occupation due to this 
disability.  As to the activities of daily living, it was noted 
that the Veteran would have bloating problems after he ate, but 
once he emptied he would no longer have the pain, discomfort, 
bloating, or distension.

In a February 2007 VA treatment report, the Veteran reported 
feeling pretty good.  The Veteran reported an episode of 
hematochezia in September but denied symptoms of hematemesis, 
melena, or diarrhea.  The Veteran's weight was 139 pounds.  The 
abdomen was soft and nontender on palpation and the bowel sounds 
were normal.  The assessments were anemia and a history of peptic 
ulcer disease status post Billroth II and vagotomy.

After reviewing the evidence of record, the Board concludes that 
the Veteran's peptic ulcer disease status post two vagotomies and 
one gastrectomy, Billroth II, does not meet the criteria for a 60 
percent evaluation under Diagnostic Code 7308.  The medical 
evidence of record indicates that the Veteran had a manifestation 
of anemia, secondary to iron deficiency due to the Veteran not 
taking his iron 


supplements as directed.  The record also shows that the Veteran 
had occasional nausea, sweating, circulatory disturbance after 
meals, and diarrhea.  However, the record indicates that the 
Veteran does not meet other requirements for a 60 percent 
disability rating.  Both the July 2006 and February 2007 VA 
examiners noted that the Veteran had not had weight loss 
associated with any malnutrition or anemia.  The Veteran's weight 
had been stable and the February 2007 VA examiner indicated that 
the Veteran had gained approximately 9 pounds in comparison with 
his weight in September 2005.  Additionally, the record does not 
show any hypoglycemic symptoms.  Although the record reflects 
that the Veteran has anemia, as discussed above, the conjunctive 
symptoms must be present for the Veteran to meet the next higher 
disability rating.  However, the Veteran does not have weight 
loss with both malnutrition and anemia, nor does he have any 
hypoglycemic symptoms.  Accordingly, the Board finds that the 
criteria for a higher 60 percent rating are not met in this case.  
38 C.F.R. § 4.114, Diagnostic Code 7308; cf. Tatum v. Shinseki, 
23 Vet. App. 152, 156 (2009) (holding that under 38 C.F.R. § 4.7 
when there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; however, 38 C.F.R. § 4.7 is not applicable when the 
ratings criteria are successive and not variable).  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Therefore, initially, 


there must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the Rating Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria under 
the Rating Schedule reasonably describe a veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is required.

In this case, the Veteran's disability picture is not so unusual 
or exceptional in nature as to render the current rating 
inadequate.  The Veteran's gastrointestinal disability is 
evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7308, 
the criteria for which are found to specifically contemplate the 
level of disability and symptomatology.  The Veteran's service-
connected peptic ulcer disease status post two vagotomies and one 
gastrectomy, Billroth II, is manifested by moderate symptoms to 
include occasional nausea, vomiting, hematemesis, post prandial 
diarrhea, abdominal cramps and bloating, sweating, tremulousness, 
anemia, and vitamin B12 deficiency.  When comparing this 
disability picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the current disability rating 
assigned for his service-connected gastrointestinal disability.  
A rating in excess of 40 percent is provided for severe symptoms 
associated with nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia, but the evidence of record did not 
demonstrate that such manifestations were present in this case.  
The criteria for the current disability rating more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.

While there may have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected 
gastrointestinal disability, the evidence shows no distinct 
period of time during the entire appeal period, during which the 
Veteran's 


service-connected gastrointestinal disability varied to such an 
extent that a rating greater than or less than 40 percent would 
be warranted.  Thus, staged ratings are not in order.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased evaluation in 
excess of 40 percent for service-connected peptic ulcer disease, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1991).


ORDER

An increased evaluation in excess of 40 percent for peptic ulcer 
disease status post two vagotomies and one gastrectomy, Billroth 
II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


